IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 93-2516

                        Conference Calendar



UNITED STATES of AMERICA,
                                          Plaintiff-Appellee,

                              versus

HOSIE JAMES III,
                                          Defendant-Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas


                        (February 16, 1995)

Before POLITZ, Chief Judge, and HIGGINBOTHAM, and DeMOSS, Circuit
Judges.

PER CURIAM:*

     Hosie James III was convicted of possession with intent to

distribute over fifty grams of crack cocaine.          The probation

officer determined that James' guidelines sentence range was 151-

188 months. The district court adopted the PSR and sentenced James

to a term of 160 months.    James argues that the district court




     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
failed to supply adequate reasons for choosing the 160-month

sentence.

      By statute, a sentencing court must consider the nature and

circumstances of the offense and the history and characteristics of

the   defendant;    the   need     for       punishment,       deterrence,    public

protection    and   rehabilitation;           the    available      sentences;   the

guidelines    and   policy    statements            issued     by   the   Sentencing

Commission; the need for consistency in sentencing; and the need

for restitution. 18 U.S.C. § 3553(a). If a defendant's guidelines

sentencing range exceeds twenty-four months, the district court

must state in open court its reasons for selecting a particular

sentence within the range.       Id. § 3553(c)(1). The sentencing court

must link the pertinent facts to the relevant statutory factors

supporting the sentence imposed.              See United States v. Duran, 37
F.3d 557, 560-61 (9th Cir. 1994); United States v. Rosa, 11 F.3d
315, 344-45 (2d Cir. 1993), cert. denied, 114 S. Ct. 1565 (1994);

see also 18 U.S.C. § 3553(a).

      James   did   not   object   to    the        district    court's    allegedly

inadequate reasons for imposing a 160-month sentence.                     Therefore,

we review for plain error.       See United States v. Calverley, 37 F.3d
160, 162 (5th Cir. 1994) (en banc), petition for cert. filed, ___

U.S.L.W. ___ (U.S. Jan. 18, 1995) (No. 94-7792).                    The requirements

enunciated in Calverley have not been met.

      AFFIRMED.




                                         2